—— eee 1:19-mj-02551-SAG Document 3. Filed 08/
co “SS fe Mr

yo 0 ™
AFFIDAVIT IN SUPPORT OF APPLICATION

oe Boge ‘FOR A SEARCH WARRANT FOR US MAIL PARCELS
oo

Your Affiant, Douglas Henegar, United States Postal Inspector, Baltimore, MD, being
duly swom, hereby deposes and states as follows:
I. Subject Parcels.

1, This is an Affidavit submitted in support of an Application for a Search Warrant
for one (1) subject US Mail Parcel, hereinafter “Subject Parcel,” or “SP.” The subject parcel is
currently located at the Incoming Mail Facility, in Linthicum Heights,-Maryland. The subject

parcel is specifically identified below:

 

 

Subject | Express (E) or Priority (P) \ From: To:
Parcel | and Tracking ID number Name and Address Name and Address
1. (P) Jasmine Stephon Obrien
9505512592319210417094 | 9201 Sherwood Dr. 2021 Brooks Dr. Apt. 513
Upper Marlboro, MD District Heights, MD
20747

 

 

 

 

 

 

Il. Affiant’s Training and Experience

2. Your Affiant, Douglas Henegar, has been a United States Postal Inspector since
April 2012 and has completed 12 weeks of basic investigative training, which included the
investigation of narcotics related offenses. Your Affiant routinely investigates the use of the US
Mail to ship narcotics and narcotics proceeds to and from the Baltimore/Washington area from the .
known narcotic source areas of Florida, Georgia, California, Arizona, Texas and Colorado (among
others). As a result of your Affiant’s training and experience, your Affiant is aware that Express
Mail and Priority Mail services are regularly used by narcotics traffickers to ship controlled

substances and bulk cash through the US Mail.
a

Case 1:19-mj-02551-SAG Document3 Filed 08/01/19 Page 2 of 8

3. Based upon my training and experience in the field of narcotic interdiction through
the mails, I know that there are suspicious characteristics common to many packages that contain
narcotics, controlled substances or the proceeds thereof (i.e. US currency}. These factors, more
fully detailed below, are used to identify packages requiring further investigation. In the case of
this search warrant, several of these factors were identified, and the package was alerted to by the
drug detection canine, The most common factors or suspicious characteristics routinely observed
in the course of screening packages are as follows:

a, Contrasts observed between legitimate business parcels and drug parcels: As an
alternative to First Class Mail (which does not provide a customer with the capability to track the
progress of a parcel through the system), the US Postal Service offers Priority Mail Express and
Priority Mail. Priority Mail Express is guaranteed (money back) to be delivered on a set date and
time, usually overnight. (That deadline is determined at the time of mailing.) The customer
receives a receipt with this guaranteed information, and the sender can opt for a signature
requirement at the other end or not. Customers can track the parcel on line by its distinct Priority
Mail Express tracking number. The weight of the package and the distance traveled are the two
main factors in setting the price. Priority Mail Express costs more than Priority Mail. Priority
Mail has a delivery service standard of 1-3 business days, but delivery within that time period is
not guaranteed. Priority Mail is a less expensive alternative to Priority Mail Express, but still
provides the ability to track a parcel. Legitimate businesses using Priority Mail Express typically
have a business or corporate account visible on the mailing label, which covers the cost of the
mailing. In contrast, the drug distributor will pay for the cost of mailing the package at the counter
by using cash or a credit card. Business Priority Mail Express parcels typically weigh no more

than 8 ounces, and business Priority Mail parcels typically weigh no more than 2 pounds. Drug

2
on

Case 1:19-mj-02551-SAG Document3 Filed 08/01/19 Page 3 of 8

packages typically exceed these weights. Address labels on business parcels are typically typed,
whereas those on drug packages are typically hand written. In your affiant’s experience, it is fairly
easy to separate out smaller parcels, which constitute 70% to 80% of all Priority Mail Express and
Priority Mail parcels, from other, heavier parcels. Typically, drug traffickers use Priority Mail
Express, and will opt out of the requirement of obtaining a signature upon delivery.

b. Invalid Sender/Return Address: When drugs are shipped through the
mail, the senders generally do not want them back. To distance themselves from parcels containing
drugs, often the return addresses and the names of senders are fictitious or false. A fictitious or
false address is anything from an incorrect zip code, to a non-existent house number or street. The
name of the sender is also typically invalid in one of several ways. Your affiant has seen packages
sent by persons with names of celebrities, cartoon characters, or fictional names. More often a
search of a law enforcement database reflects that there is no association between the name of the
sender and the address provided.

c. Invalid Recipient/Address: \t would be counter-productive to put the wrong
receiving address on a package, but often the named recipient is not actually associated with the
receiving address. This allows the person receiving the package to claim that they did not know
about its contents. Sometimes drug packages are addressed to vacant properties with the
expectation that the postal carrier will just leave it at the address. The intended recipient will then
retrieve it from that location and hope to remain anonymous.

d. Location of Sender: The fact that a package was sent from narcotics source
states such as Arizona, California, Texas, Washington, Colorado, Puerto Rico and Florida (among

others) can also indicate that the parcel contains controlled substances.
ih

ae

Case 1:19-mj-02551-SAG Document3 Filed 08/01/19 Page 4 of 8

Qe. Smell: The odor of cocaine, marijuana, and methamphetamine are distinct,
and through experience postal inspectors are familiar with these odors. On occasion, a parcel will
emit an odor that is easily recognized without the assistance of a canine. Other smells that suggest
that a parcel may contain narcotics include the aroma of masking agents. Common masking agents
used in an attempt to thwart detection by law enforcement and canines typically include dryer
sheets, coffee, mustard, and any other substance that releases a strong smell.

f. Heavy Taping: Heavily taped parcels are another factor that will suggest a
drug parcel, because narcotics parcels are heavily taped in an effort to keep the smell inside and to
forestall easy checking on the interior contents by lifting up a flap. For this reason, your affiant
has also observed excessive glue on the flaps of narcotics parcels as well.

g. Click-N-Ship: The US Postal Service created Click-N-Ship as a service for
frequent mailers and businesses who prefer printing address labels and purchasing postage from
their residence or business. Drug traffickers create Click-N-Ship accounts as a means of giving a
legitimate appearance to their drug mailings. They create the accounts using fictitious account
information and often provide pre-paid credit cards as a means of payment, which are difficult to
track. Drug traffickers often use legitimate business return addresses in states other than California
and Arizona as a means to deter detection, as these other states are not usually considered “source”
states for controlled substances. The postage labels are printed/typed, unlike the typical drug
related mailing label which is handwritten.

4. It is your affiant’s experience that when these factors are observed, a drug detection
K-9 will likely “alert,” next to the parcel, indicating that the dog has detected the presence of
narcotics. As aresult, these factors have become a reliable way to profile the parcels being shipped

every day.
ite

Case 1:19-mj-02551-SAG Document 3 Filed 08/01/19 Page 5of 8

5. The facts contained in this affidavit are based on my personal knowledge as well as
that of the other agents involved in this investigation. All observations that were not made
personally by me were related to me by persons with knowledge. This affidavit contains that
information necessary to establish probable cause to support an application for a search warrant.
This affidavit is not intended to include each and every fact and matter observed by or made known

to agents of the government.

 

 

 

 

 

 

 

 

 

 

 

III. Probable Cause
6. The following factors or suspicious characteristics are present in the subject parcel:
Subject From Weight: Label: Sender's | Recipient's | Canine Alert?
Parcel Source name name
Express State: associated | associated
or Priority with with
address? | address?
Yes/No | Yes/No
1. Priority | Yes—CA | 29 lbs 2 ozs | Handwritten Yes No Yes - Spike
7. The suspicious characteristics listed above were identified while the subject parcel

was in the mail stream. Additionally, investigators observed that although this parcel is addressed
from "Jasmine" at "9201 Sherwood Dr. Upper Marlboro, MD," the parcel was in fact put in the
mail in Los Angeles, CA zip code 20028. Your Affiant knows, through training and experience,
that drug traffickers believe a Maryland address will draw less law enforcement attention than a
California address as it relates to parcels containing controlled dangerous substances. Therefore,
on July 31, 2019, the subject parcel listed above was removed from the mail stream.

8. At that point, law enforcement used standard protocol for canine detection to
determine whether there was probable cause that the subject parcel contained narcotics.

Specifically, after being removed from the mail stream, the parcel was placed in a secure area next

5
a

Case 1:19-mj-02551-SAG Document 3 Filed 08/01/19 Page 6 of 8

to several other empty and unused boxes at the Incoming Mail Facility, Linthicum Heights,
Maryland. At that time, a narcotic detecting canine named “Spike” was brought forward to scan
the group of boxes, which included the individual subject parcel and the empty and unused boxes
placed around the subject parcel. The handler observed the canine and then informed agents that
the K-9 alerted on the subject parcel. The canine handler for “Spike” is Prince George’s County
Police Detective James Kelly. “Spike” was last certified in April 2018 and is trained on the odor
of cocaine, heroin, black tar heroin, marijuana, and MDMA. Additionally, “Spike” receives
monthly recurrent narcotics odor detecting training. As indicated in the chart, the drug detection
K-9 alerted to the presence of narcotics in the subject parcel.
IV. Conclusion |

9. Your affiant submits that based upon the above indicators reflected in the subject
parcel described herein, based upon my training and experience, and based upon the alert of a
trained drug detecting K-9 on the package, I believe there is probable cause that the above-
described subject parcel contains narcotics or controlled substances, or the proceeds thereof (i.e.

US currency) and/or materials relating to the distribution of controlled substances through the

“

United States Mail. Aw —
| Dousks Tt '

enegar
United States Postal Inspector

Subscribed and sworn to before me this ) day of August, 2019.

Stephariie A. Gallagher
United States Magistrate Judge
iP

vr

Case 1:19-mj-02551-SAG Document 3 Filed 08/01/19 Page 7 of 8

ATTACHMENT A

DESCRIPTION OF PARCELS TO BE SEARCHED

 

 

 

Subject Express(E) or Priority (P) and From: To:
Parcel Tracking LD number Name and Address Name and Address
1. (P) Jasmine Stephon Obrien

95055 12592319210417094

 

 

9201 Sherwood Dr.
Upper Marlboro, MD

 

2021 Brooks Dr. Apt. 513
District Heights, MD
20747

 

 
iP

ATTACHMENT A

Case 1:19-mj-02551-SAG Document3 Filed 08/01/19 Page 8 of 8

DESCRIPTION OF PARCELS TO BE SEARCHED

 

 

 

Subject Express(E) or Priority (P) and From: To:
Parcel Tracking ID number — Name and Address Name and Address
(P} ‘ | Jasmine Stephon Obrien
9505512592319210417094 | 9201 Sherwood Dr. 2021 Brooks Dr. Apt. 513
Upper Marlboro, MD District Heights, MD

 

 

 

20747

 

 
